Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	This rejection is maintained from previous office actions.  In short, the formula appears to be improper as the presence of the H2O groups is confusing.  H2O is a water molecule and not a group that is attached to a silsesquioxane core.  As such it is unclear what this formula embraces.
	To provide further clarification of this confusion, the Examiner note that this is the formula that is claimed:

	[R-Si03/2]n(H20)(3n/2)-x where 'n' is a positive integer, 'x' is a positive integral value less than or equal to 3n/2.

	Thus when “n” is (for example) 8, the formula is this:

	[R-Si03/2]8(H20)(24/2)-x where 'n' is a positive integer, 'x' is a positive integral value less than or equal to 3n/2, 
	or
	[R-Si03/2]8(H20)(12)-x where 'n' is a positive integer, 'x' is a positive integral value less than or equal to 3n/2.

	If x can be any value less than or equal to 3n/2 (in this example 12), this embraces (for example) 8 such that the formula reads
	[R-Si03/2]8(H20)4.

	It simply is not clear where the water molecules are attached to the silsesquiox-ane core or what is embraced/excluded by this formula.
	As applicants are aware, this issue has been addressed in multiple office actions.  At this point in the prosecution the Examiner is simply out of suggestions as how this issue can be resolved.  Applicants have suggested various amendments, all of which appear to raise the issue of new matter.  The Examiner wonders if simply canceling this claim might be the best way to move forward, especially considering the fact that there are still a large number of prior art issues that are relevant and deserve more attention.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 to 4, 8, 10 to 12, 14, 15, 20, 22, 29, 31, 42, 111, 112, 114, 116, 117, 119, 120, 121, 123, 124, 126, 127, 129 and 136 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al.
	Please note that this rejection is maintained from the previous office action.
	Yano et al. teach a curable composition in which a silane terminated polymer corresponding to the precursor having the formula as in claim 1, undergoes hydrolysis and condensation.  This will then form the silsesquioxane core having at least two poly-mer chains chemically bound thereto wherein one end of the chain is dangling and not crosslinked.  See for instance paragraph 35 and on which refers to the reactive silyl organic polymer.  When such as polymer undergoes condensation it forms a siloxane group which results in the claimed silsesquioxane.  Again see paragraph 35.  
	Of particular importance see paragraph 72 which teaches that the most preferred polymer has one reactive silyl group attached to one terminal end.  Note too paragraph 66 which refers to silanes having three hydrolyzable group resulting in the SiO3/2 unit of a silsesquioxane.  As such the silylated organic polymer (A) in Yano et al. reacts to form a hyperbranched polymer as claimed.  This anticipates claim 1.
	The above is consistent with that noted in the previous office action. Unfortunate-ly the Examiner has been unable to clearly convey the teachings in Yano et al. as they relate to the instant claims.  As such the Examiner will attempt to further explain this position.
	As noted in paragraph 72, the polymer can have one or two reactive silyl groups.  This specifically states one silyl group such that this is an anticipated embodiment.
	As noted in paragraph 36, a reactive silyl group is represented as follows:
	-SiR13-nXn
	and since n is from 1 to 3, this embraces a silane having 3 hydrolyzable groups.  In fact paragraph 41 specifically teaches triethoxysilyl as a particularly preferred react-ive silyl group.  A triethoxysilyl group corresponds to the precursor required to form a silsesquioxane.  That is, a silsesquioxane is formed by the hydrolysis/condensation of a silane having three hydrolyzable groups (in this case ethoxy groups). To further explain, this polymer can have one reactive silyl group (paragraph 36) but this silyl group can contain three hydrolyzable groups (paragraph 36).  This single silyl group will form a silsesquioxane, as a silsesquioxane is the reaction product of a silyl group having three hydrolyzable/condensable groups.  When this silane undergoes hydrolysis/condensa-tion (paragraph 35 teaches undergoing crosslinking through the formation of a siloxane bond) a silsesquioxane core corresponding to that claimed will be formed.  Attached will be an organic polymer such as those found in paragraph 42 and do not contain any ethylenic unsaturation or acrylate unsaturation.  This meets the claimed shell.
	From the above it follows that Yano et al. teach an organic backbone (paragraph 42) meeting the claimed R group or, more specifically, the at least two polymer chains.  Yano et al. also teach that there can be only one reactive silyl group and that this silyl group can contain preferably contain three ethoxy groups (paragraph 41).  
	The Examiner stresses that this organic polymer backbone, having an organic polymer with one reactive silyl group and the reactive silyl group containing three SiX (or Si bonded hydrolyzable groups) is the same as the precursor as claimed and the same as the structure shown on the bottom of page 25/32.  Since there is only one reactive silyl group in the above scenario, there will be no crosslinking other than that which forms the silsesquioxane core.  
	For claim 2 note that this polymer cured alone will form a pure silsesquioxane core.
	For claim 3 note that the silsesquioxane core will either be fully condensed or partially condensed, depending upon the final level of crosslinking, such that one of these two will inherently be formed.
	For claims 2, 4, 20 and 120 note that paragraphs 179 and 181 teach the presence of a silicate meeting the core modifier of (i), (ii) and (iii).
	For claims 8 to 10 again see paragraphs 35 and on which teach polymers as claimed.
	For claim 11 paragraph 44 teaches, as a preferred polymer, (meth)acrylate.
	For claim 12 and 14 note that compounds such as the condensates of a silicate as found in paragraph 183 meet this requirement.  Note too that the polymers described in paragraph 102 and on meet this requirement (particularly since the conditions for the functional group to be crosslinkable are not defined).  See also paragraph 204 which teaches oligomers having unsaturated groups.
	For claim 15 see paragraphs 186 and on.	
	For claim 22 note that the silsesquioxane core will either be fully condensed or partially condensed, depending upon the final level of crosslinking, such that one of these two will inherently be formed.  Given the selection of one of two choices, the skill-ed artisan would have immediately envisioned a polymer in which the core is only partially condensed.
	For claim 29 note that this silsesquioxane formula is addressed supra, as it is the result of the hydrolysis/condensation of the polymers taught in paragraphs 35 and on. 
	For claim 31, assuming this is intended to indicate a partially condensed core, as noted supra, the silsesquioxane core will either be fully or partially condensed, such that the skilled artisan would immediately envisioned such a core.  On the other hand note that the skilled artisan would not have expected 100 percent, complete condensation of every SiOH group on the organic polymer due to steric hindrance and cure conditions such that the skilled artisan would have envisioned a polymer in which at least one SiOH group remains.  Furthermore it is unclear if any H2O group is even required such that it is unclear whether or not the polymers in Yano et al. meet this claim.
	For claim 42 see paragraph 45.
	For claim 111, paragraph 44 which teaches polymers of (meth)acrylate mono-mers such that the skilled artisan would anticipate 100 wt% (meth)acrylate monomers.  On the other hand, while the skilled artisan would recognize that this term is generic for copolymers of (meth)acrylate polymers as well, one would anticipate such a polymer to have greater than 50 wt% of (meth)acrylate monomers (or it would be referred to as the other main component type of polymer).  
	For claims 114 and 117, in addition to that noted supra for claim 1 and the Tg please see paragraph 69 which teaches Mn ranges within that claimed.
	For claims 116 and 119 see paragraph 221 which teaches pressure sensitive adhesives.
	For claims 121, 123, 124 and 126 note that this is the direct result of the condensation of a silyl group having three condensable groups.
	For new claims 127 and 129 note that the hydrolysis/condensation of the single silyl group will result in such a formation.
	For claim 136 note that there are no such reactive groups in the polymers in paragraph 42, such as polyoxyalkylene.
	
Claims 113, 118, 122, 125, 128 and 137 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yano et al.
	Yano et al. do not teach this shear modulus limitation but the polymer as claimed is the same as that found in Yano et al.  The shear modulus is an inherently property associated with the claimed polymer and any property inherent in the claimed polymer will likewise be inherently in the same polymer as found in Yano et al.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.  See MPEP 2112 (III).
	For claims 122, 125, 128 and 137 note that these limitations are the natural result of the condensation of a triethoxysilyl group as noted supra.

Claim 112, 130 to 132 rejected under 35 U.S.C. 103 as being unpatentable over Yano et al.
	While Yano et al. generally disclose (meth)acrylate polymers it does not teach a particular amount of (meth)acrylate monomer.  Paragraph 43 generally refers to copoly-mer of (meth)acrylate monomers such that the skilled artisan would expect a majority of the monomers to be (meth)acrylate.  With this in mind, adjusting the amount of the less-er monomer reactants in an effort to adjust the properties known to be associated therewith, for instance in an effort to adjust the glass transition temperature referenced in paragraph 45, would have been well within the skill of the ordinary artisan such that one having ordinary skill in the art would have found a monomer content as claimed to have been obvious.  
	For claims 130 to 132, the Examiner notes that a preferred Mn range of up to 50,000 is disclosed in paragraph 69 but patentees are not limited to, or by, their preferred embodiments.  From this one having ordinary skill in the art would have found an Mn above or below the preferred range to have been obvious, in an effort to determine the useful and/or operative embodiments of the teachings of Yano et al.  

In response to applicants’ remarks, the Examiner believes that she has further explained the rejection rationale above such that the basis for the rejection should be clear.  The Examiner has considered all of applicants’ remarks in previous responses and has not found them to be persuasive.  The reasons for this have been noted in detail and will not be repeated at this point.  
	The Examiner finds applicants’ continued traversal to be confusing because the structure shown on the bottom of page 25/32 is exactly the same as that described by the Examiner above.  While the Examiner has considered all of applicants’ arguments, they all come back to the basic fact that there is disagreement between the Examiner and applicants as to the interpretation of Yano et al.  The Examiner suggests that, if applicants still do not agree with or understand the point the Examiner is trying to make that they arrange for an interview so that the Examiner can further elaborate on this point and this examination can move forward.

Claims 1 to 4, 8, 10, 12, 14, 20, 22, 29, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al.
	Song et al. teach polymers as shown in paragraph 8 and Figure 7A which anticipate the claimed hyperbranched polymers. These polymers are shown by the formula such that it is clear that they contain a condensed polysilsesquioxane core wit dangling, non crosslinked, polymers attached thereto.  This anticipates each of claims 1 to 3, 8 to 10 and 29.
	For claims 4, 20, 22 and 31 see paragraphs 83 and on which teach that the silsesquioxanes can be partial cage structures and can contain metal groups which meet the hybrid core requirements.  See also Figure 6.  
	For claims 12 and 14 note that these polymers can be crosslinked by various reactants such as diisocyanates and polyester urethanes.  See paragraphs 4, 9, 67 and 135.

Applicants’ traversal has been considered but is not deemed persuasive.  It is argued that the silsesquioxane in Song et al. is crosslinked.  This is not persuasive.  Applicants are again directed to review the polymer formed in Figure 7A which clearly shows an uncrosslinked core/shell structure as claimed.  This is a discrete molecule and does not contain any unsaturation, as claimed and is free of crosslinking.  Applicants’ reliance on paragraph 4 in the specification is not effective as this does not represent any claim limitation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
5/21/22



/MARGARET G MOORE/Primary Examiner, Art Unit 1765